Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000375
                                                        10-JUL-2014
                                                        07:44 AM

                           SCWC-11-0000375


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



       HOWARD M. NOBUNAGA, Petitioner/Claimant-Appellant,


                                 vs.


            STATE OF HAWAI'I, JUDICIARY DEPARTMENT,

                 Respondent/Employer-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

           (CAAP-11-0000375; AB 2005-168 (2-04-02893))


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,

 and Circuit Judge Nishimura, in place of McKenna, J., recused)


          Petitioner/Claimant-Appellant Howard M. Nobunaga’s


application for writ of certiorari filed on May 28, 2014, is


hereby rejected.


          DATED:    Honolulu, Hawai'i, July 10, 2014.

Lowell K.Y. Chun-Hoon            /s/ Mark E. Recktenwald

and Tatjana A. Johnson

for petitioner
                  /s/ Paula A. Nakayama

Scott G. Leong and

Shawn L.M. Benton
               /s/ Richard W. Pollack

for respondent

                                 /s/ Michael D. Wilson


                                 /s/ Rhonda A. Nishimura